Case 2:19-cv-08179-MWF-LAL Document 38 Filed 08/23/21 Page 1 of 1 Page ID #:2618




   1
   2
   3
   4
   5
                                    UNITED STATES DISTRICT COURT
   6
                                   CENTRAL DISTRICT OF CALIFORNIA
   7
   8
   9   PRINCE L. JORDAN,                                  Case No. LACV 19-8179-MWF (LAL)

  10                                    Petitioner,       ORDER ACCEPTING REPORT AND
                                                          RECOMMENDATION OF UNITED
  11                          v.                          STATES MAGISTRATE JUDGE
  12   MARCUS POLLARD,

  13                                      Respondent.

  14
  15
  16          Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended Petition, the

  17   Magistrate Judge’s Report and Recommendation, Petitioner’s Objections and the remaining

  18   record, and has made a de novo determination.

  19          Petitioner’s Objections lack merit for the reasons stated in the Report and

  20   Recommendation.

  21          Accordingly, IT IS ORDERED THAT:

  22          1.     The Report and Recommendation is approved and accepted;

  23          2.     Judgment be entered denying the First Amended Petition and dismissing this

  24                 action with prejudice; and

  25          3.     The Clerk serve copies of this Order on the parties.

  26
  27   DATED: August 23, 2021                         __________________________________________
                                                      MICHAEL W. FITZGERALD
  28                                                  UNITED STATES DISTRICT JUDGE
